Citation Nr: 0208273	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  99-04 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a October 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which determined that new and 
material evidence had not been received to reopen the claims 
of entitlement to service connection for a cervical spine 
disorder or a low back disorder.  A hearing was held at the 
RO in June 1996.  The veteran failed to report for a Board 
hearing scheduled for October 2000.  

In November 2000 decision, the Board determined that new and 
material evidence has been received to reopen the claims of 
entitlement to service connection for a cervical spine 
disorder and a low back disorder, and remanded the reopened 
claims to the RO for further development and adjudication.  


FINDINGS OF FACT

1.  The objective evidence does not demonstrate that the 
veteran injured his cervical spine in service, that he 
suffers from a cervical spine disorder related to service, or 
that cervical spine arthritis became manifest to a 
compensable degree within a year of his separation from 
service.

2.  The objective evidence does not demonstrate that the 
veteran injured his low back in service, that he suffers from 
a low back disorder related to service, or that arthritis of 
the low back became manifest to a compensable degree within a 
year of his separation from service.



CONCLUSIONS OF LAW

A cervical spine disorder, to include arthritis, was neither 
incurred in nor aggravated during service; and cervical spine 
arthritis cannot be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).

A low back disorder, to include arthritis, was neither 
incurred in nor aggravated during service; and low back 
arthritis cannot be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in substance, 
that the veteran suffers from a cervical spine and low back 
disorders as a result of his active service. 

The Board observes that law enacted during the course of this 
appeal, and its implementing regulations, essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran was sent a letter in 
February 2001 which explained, among other things, the 
Veterans Claims Assistance Act (VCAA) and what evidence was 
needed to substantiate his claims.  Further, the veteran was 
provided with a Supplemental Statement of the Case in 
November 2001 which provided more than adequate notification 
of the information and medical evidence necessary to 
substantiate the claim.  

Thus, the veteran has been advised of the evidence necessary 
to substantiate his claim, and his claims were considered by 
the RO subsequent to the enactment of the liberalizing law.  
It is also notes that pursuant to the October 2000 Board 
remand, a VA examination was accomplished in April 2001.  
Therefore, the facts relevant to these claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding these claim.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service; and for certain chronic diseases, such as arthritis, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service, one year for 
arthritis.  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

As noted above, the veteran served on active duty from 
December 1952 to October 1954.  A review of his service 
medical records reveals that they are negative regarding 
treatment for or diagnoses of either a cervical spine 
disorder or a low back disorder, or of injuries to either the 
low back or cervical spine.  

These records do contain entries referring to a jeep accident 
that occurred on January 1, 1954.  A record from the date of 
the accident indicates that the veteran was thrown from the 
vehicle but suffered no loss of consciousness, and that 
injuries included a small laceration of the scalp, a deep 
laceration of the right lower leg, an abrasion of the left 
lower leg, and a laceration of the right buttock.  The wounds 
were cleaned and dressed.  Medical records one, four, and six 
days following the accident reflect follow-up treatment 
including for a sprained left knee and removal of stitches 
from the right lower leg.  There is no indication that the 
veteran injured either his cervical spine or low back in the 
accident.
  
The veteran's service separation examination in October 1954 
included a clinical evaluation wherein the veteran's neck and 
spine were normal.

Post service records include the report of a 1973 VA 
examination wherein the above noted accident was mentioned, 
and physical findings including a scar about the scalp and 
asymptomatic scars about the right leg and buttock were 
documented.  The veteran presented with a complaint of 
dizziness episodes since 1972, but there was no mention of 
cervical spine or low back pain, disorders, or that the 
veteran injured same in 1954 or otherwise during service.  

VA outpatient treatment records reflect that in April 1986 
the veteran presented with complaints of hand numbness and 
pain in the left sacroiliac area, knee weakness, and a 
history of neck arthritis.  He was diagnosed with an anxiety 
and arthritis and neurologic problems were ruled out.  

The report of a March 1987 VA general examination indicates 
that the veteran's neck was essentially normal but does note 
a diagnosis of slight left scoliosis; an etiology was not 
indicated.  On VA examination accomplished in April 1988, no 
neck disabilities were indicated and examination of the 
veteran's back revealed normal kyphotic and lordotic 
curvatures preserved intact with full range of motion.  

An October 1989 VA medical record reflects that the veteran 
presented with complaints of right hand numbness and that 
cervical disc disease was ruled out.  Cervical spine X-rays 
taken in November 1989 showed no evidence of acute osseous 
fracture, but did show evidence of an old traumatic residual 
involving the C6 vertebral body, and to a lesser extent, the 
C6-7 vertebral bodies.  The radiologist's impression was that 
there was disc space narrowing with intervertebral foraminal 
encroachment.  A VA outpatient treatment record dated that 
same day, and one dated in March 1990, reflect that the 
veteran gave a history of intermittent hand and leg numbness 
since service. 

The report of a VA general examination accomplished in April 
1990 indicates that the veteran's cervical spine and low back 
were essentially normal.  A VA mental health clinic note 
dated in September 1991 indicates that the veteran complained 
of chronic back problems and neck stiffness.   

As a result of lumbar spine X-rays taken in early July 1993 
(by VA), the veteran was diagnosed with intervertebral disc 
space narrowing at the L3-4 level.  It was noted on the 
radiology report that there was no evidence of an acute 
osseous fracture in the lumbar vertebrae but that there was a 
question of an old healed traumatic residual involving the 
T12 vertebral body.  

A magnetic resonance imaging (MRI) study was conducted at 
Rowan Memorial Hospital in late July 1993, the report of 
which notes an impression of degenerative spinal stenosis at 
C5-6 and C6-7 where there is slight cord compression at both 
levels; and that this appeared to be due to broad osteophytes 
and bulging discs as well as degenerative changes in the 
unconvertible and facet joints, which results in foraminal 
stenosis at both levels.  

VA outpatient treatment records further reflect that in July 
and August 1993 that veteran complained of pain, numbness, 
and weakness in his hands and was diagnosed with degenerative 
disc disease of the cervical spine.  These records further 
reflect that in February 1994 the presented complaining of 
neck pain radiating to his upper extremities, and that he was 
again diagnosed with degenerative spinal stenosis at C5-6, 
C6-7 (reference was made to the MRI).  

An electromyographic (EMG) study was accomplished in May 
1994, the report of which indicates that cervical root 
impingement was ruled out even though the July 1993 showed 
slight cord compression at the C6-7 level.  

An October 1994 medical record reflects that the veteran 
presented with complaints of pain down his right hip 
radiating down his leg.  Examination of his back revealed 
mild lordosis without tenderness and a full range of motion.  
The impression was that the veteran had an exacerbation of 
lumbar spinal disease.  A March 1996 outpatient treatment 
record reflects that the veteran was having pain in his neck, 
shoulders, and arms, the cervical spine range of motion was 
good, and that he was diagnosed with degenerative disc 
disease of the cervical spine.  A May 1996 record notes neck 
complaints with questionable radiculopathy.   

During the June 1996 RO hearing the veteran testified that 
the only neck and low back trauma he ever had was in the 1954 
accident.  He noted that he did not recall being treated for 
the neck and back just subsequent to the accident because he 
was "knocked out."  He noted that his neck had been painful 
since that time but that he did not pay too much attention to 
it, and treated it with medication.  The veteran further 
testified that he complained of neck and back pain during his 
separation examination and that "he said put it down on 
paper."  He testified that he has ongoing neck and low back 
pain and that pain radiates to his extremities.  

A MRI study of the cervical spine was conducted by VA in 
August 1997, the report of which notes an impression that 
that there is a moderate amount of degenerative changes with 
disc bulge and bony-bar producing minimal spinal stenosis at 
C5-6 and C6-7.  Subjective complaints of radiculopathy are 
noted in an August 1998 outpatient treatment record, and 
complaints of neck pain and a diagnosis of degenerative joint 
disease/degenerative disc disease of the cervical spine in a 
July 2000 record.  

Another VA examination was accomplished in April 2001, the 
report of which reflects that the veteran presented 
complaining of neck and shoulder soreness radiating down the 
right arm, particularly at night, and occasional low back 
pain with occasional radiation down the right leg.  Objective 
findings included cervical spine range of motion of 25 
degrees flexion, 25 degrees backward extension, right and 
left lateral flexion to 20 degrees, and right and left 
rotation to 40 degrees.  Lumbar spine range of motion studies 
revealed 50 degrees flexion, 10 degrees backward extension, 
right and left lateral flexion to 35 degrees, and right and 
left lateral rotation to 35 degrees.  Further, the veteran 
was able to walk on his toes and heels, and could do a full 
knee bend.  

As a result of this examination, the veteran was diagnosed 
with mechanical neck strain with X-ray evidence of 
degenerative disc disease/degenerative joint disease, and 
mechanical low back strain also with X-ray evidence of 
degenerative disc disease/degenerative joint disease.  The 
examiner commented that the "assignment of a specific 
etiology for either the [cervical spine or lumbar spine] 
problem would require unwarranted speculation, since there is 
no documentary evidence of trauma in the [veteran's medical 
records]."  

In an addendum to this examination, the VA examiner stated 
that "[b]ased on the history, it appears most likely that 
the trouble with the veteran's neck and back was initiated 
with a Jeep accident in 1954.  However, there is no 
documentary evidence of any kind to support this.  This is 
based entirely on the veteran's own history."  

Again, the veteran and his representative contend that the 
veteran suffers from cervical spine and low back disorders as 
a result of his active service, specifically as a result of 
the jeep accident of January 1954.  Taking into account all 
of relevant evidence discussed above, however, the Board 
finds that service connection is not warranted for such 
disorders.  

In this regard, the Board again notes that the service 
medical records are completely negative for treatment or 
diagnoses of a cervical spine or low back disorders or 
injuries, and the post service evidence does not indicate 
that arthritis of the cervical spine or low back was 
diagnosed, to a compensable degree or otherwise, within a 
year of the veteran's separation from service.  The first 
medical indication that the veteran suffered from any back 
disability was dated in March 1987 when slight left scoliosis 
was indicated on an outpatient treatment record.  
Significantly, neither a cervical spine nor a low back 
disorder or injury were indicated on VA examination of 1973.

In addition, there is no competent evidence of record that 
otherwise shows that the veteran's current cervical spine and 
low back disorders are related to his service, particularly 
the January 1954 accident.  Regarding the statement 
documented in the above-noted addendum to the effect that the 
veteran's cervical spine and low back problems most likely 
began in 1954, the examiner who made the statement also 
conceded that there was no evidence to support his statement, 
and noted that his assessment was based entirely on the 
veteran's own history.  The Board is not bound to accept a 
medical opinion - although the examiner's statement, by his 
own admission was more speculation than opinion - when an 
examiner relies on medical history provided solely by the 
veteran.  See LeShore v. Brown, 8 Vet. App. 406 (1995); Swann 
v. Brown, 5 Vet. App. 229 (1996).

The Board stresses that the medical diagnoses of cervical 
spine and low back disorders, over 30 years after service, 
without any other medical evidence (i.e., competent medical 
opinion or treatment records contemporaneous to service) to 
support the veteran's contention that the present disorders 
are related to the January 1954 accident (or service in 
general), are insufficient to substantiate the veteran's 
claims.  Along these lines, it is pointed out that the 
veteran's testimony to the effect that his cervical spine and 
low back disorders were caused by the January 1954 accident, 
without supporting medical evidence (and he does not have the 
requisite medical training or expertise), is not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  

The bottom line in this matter is that there is no medical 
evidence indicating or even suggesting that the veteran 
suffered from cervical spine or low back disorder in service 
or within years of his separation from service, or that 
injured his neck or back in service.  

In conclusion, the preponderance of the evidence is against 
the claim that the veteran suffers from a cervical spine or 
low back disorder that is related in any way to his active 
duty service, or that arthritis of the cervical spine or low 
back disability became manifest to a compensable degree 
within a year of his separation from service.  As such, the 
legal criteria for service connection for these disabilities 
have not been met.  As the preponderance of the evidence is 
against these claims, the benefit-of-the-doubt doctrine does 
not apply, and service connection for both a cervical spine 
disorder and low back disorder must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a low back disorder is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

